In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-22-00251-CV
                               __________________


                           IN RE CEDRIC WHEELER

__________________________________________________________________

                           Original Proceeding
           457th District Court of Montgomery County, Texas
                    Trial Cause No. 21-11-15735-CV
__________________________________________________________________

                           MEMORANDUM OPINION

      In this original proceeding for a writ of mandamus, Relator Cedric Wheeler

complains that he lacks an adequate remedy by appeal to correct a clear abuse of

discretion committed by the trial court when it granted a pretrial motion filed by Real

Party in Interest Montgomery County and struck all of Wheeler’s designated non-

retained testifying experts on causation in a personal injury case arising from a motor

vehicle accident. Wheeler argues he properly disclosed and designated his treating

physicians as causation experts, his medical records include adequate opinions

regarding the causal link between the motor vehicle accident and Wheeler’s reported


                                          1
post-accident symptoms, that the doctors’ opinions are not conclusory, and the trial

court’s ruling that the opinions were unreliable was necessarily based on evidence

outside the medical records. The County argues the trial court acted within the

reasonable bounds of its discretion because Wheeler’s treating physicians failed to

inquire about the patient’s history, ignored Wheeler’s extensive history of injury to

the same area of his body, and relied on a false patient history. The County also

contends that mandamus is inappropriate to correct a trial court’s evidentiary ruling

on admissibility of evidence. We conditionally grant mandamus relief.

      The trial court’s order stated:

             On this day, the Court considered Defendant Montgomery
      County’s Motion to Strike Plaintiff’s disclosed experts as experts on
      causation of Plaintiff’s injuries. The Court, having considered the
      evidence, pleadings, and argument of counsel, if any, FINDS that the
      experts’ opinions are not reliable because the foundational information
      used to form their opinions is unreliable. The Court also FINDS that
      the conclusory opinions as to causation will not assist the trier of fact
      in this case. The Court therefore GRANTS the motion, and ORDERS
      that all Plaintiff’s disclosed experts are not permitted to testify as
      experts on the issue of causation.

      Mandamus is an extraordinary remedy, available when a trial court clearly

abuses its discretion and no adequate remedy exists through the filing of an ordinary

appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36, 138 (Tex. 2004)

(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). An abuse of discretion occurs when a trial court’s ruling is arbitrary

and unreasonable or is made without regard for guiding legal principles or
                                         2
supporting evidence. In re Nationwide Ins. Co. of Am., 494 S.W.3d 708, 712 (Tex.

2016) (orig. proceeding). We determine the adequacy of an appellate remedy by

balancing the benefits of mandamus review against the detriments. In re Essex Ins.

Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co.

of Am., 148 S.W.3d at 136.

      “A witness who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion or otherwise if the

expert’s scientific, technical, or other specialized knowledge will help the trier of

fact to understand the evidence or to determine a fact in issue.” Tex. R. Evid. 702.

Expert testimony based on an unreliable foundation or flawed methodology is

unreliable and fails to meet Rule 702’s relevancy requirement. TXI Transp. Co. v.

Hughes, 306 S.W.3d 230, 234 (Tex. 2010). “An expert’s bare opinion will not

suffice[]” and is unreliable if “based solely upon his subjective interpretation of the

facts.” Volkswagen of Am., Inc. v. Ramirez, 159 S.W.3d 897, 906 (Tex. 2004).

      “An expert may base an opinion on facts or data in the case that the expert has

been made aware of, reviewed, or personally observed.” Tex. R. Evid. 703. “When

an expert’s opinion is predicated on a particular set of facts, those facts need not be

undisputed.” Caffe Ribs, Inc. v. State, 487 S.W.3d 137, 144 (Tex. 2016). “An

expert’s opinion is only unreliable if it is contrary to actual, undisputed facts.” Id.

“‘The weakness of facts in support of an expert’s opinion generally go to the weight

                                          3
of the testimony rather than its admissibility.’” In re Fire Alarm Servs., Inc., No. 04-

22-00160-CV, 2022 WL 2820936, at *3 (Tex. App.—San Antonio July 20, 2022,

orig. proceeding) (mem. op.).

      In this case, according to the mandamus record which includes copies of

reports from Minivasive Pain & Orthopedics, the opinions from the treating

physicians appear to have been based on the history related to the treating physicians

by the patient in the course of medical treatment provided by the medical doctors to

the patient in 2020. Wheeler’s failure to inform his doctors that he was treated for

prior back pain or prior injuries is something that the defendant can cross-examine

the doctors about and is a factor for the finder of fact to consider when determining

the weight to give the doctors’ opinions, but it does not necessarily mean the

opinions are unreliable and inadmissible under Rule 702. See In re Ebin, No. 04-19-

00528-CV, 2019 WL 5927448, at **2-3 (Tex. App.—San Antonio Nov. 13, 2019,

orig. proceeding) (mem. op.).

      Here, the trial court excluded all of Wheeler’s medical experts’ testimony on

causation. “Requiring a party to try its lawsuit without expert testimony, only to have

the lawsuit rendered a certain nullity on appeal, falls short of a remedy by appeal.”

In re Kings Ridge Homeowners Ass’n, Inc., 303 S.W.3d 773, 786 (Tex. App.—Fort

Worth 2009, orig. proceeding).




                                           4
      We conclude that the trial court abused its discretion, and the relator lacks an

adequate remedy by appeal. Cf. In re Ybarra, 09-22-00212-CV (Tex. App.—

Beaumont August 25, 2022) (this Court denied mandamus relief where the trial court

struck one of the plaintiff’s treating physician’s from testifying on causation based

on the failure of the plaintiff to properly comply with the pretrial scheduling order

and this Court expressly did not reach the Rule 702 challenge). We are confident

that the trial court will vacate its June 15, 2022 Order on Montgomery County’s

Motion to Strike Wheeler’s Disclosed Experts. A writ of mandamus shall issue only

in the event the trial court fails to comply.

      PETITION CONDITIONALLY GRANTED.

                                                           PER CURIAM

Submitted on August 15, 2022
Opinion Delivered August 31, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                            5